Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 2012, which, among other things, charged claimant with a recoverable overpayment of emergency unemployment compensation benefits.
Claimant, a substitute teacher, filed initial claims for unemployment insurance benefits, effective June 27, 2011 and July 4, 2011. A review of the record provides substantial evidence to support the determination of the Unemployment Insurance Appeal Board finding that claimant did not have sufficient remuneration in his base periods or alternate base periods to establish valid original claims (see Labor Law § 527; see also Matter of Stennett [Commissioner of Labor], 54 AD3d *1131478, 478-479 [2008]). Further, we find no reason to disturb the Board’s finding that claimant failed to establish economic hardship militating in favor of a waiver of his obligation to repay federally funded emergency unemployment compensation benefits (see Matter of Silver [Commissioner of Labor], 84 AD3d 1634, 1635 [2011]).
Claimant’s remaining contentions have been reviewed and are either without merit or not properly before this Court.
Peters, EJ., McCarthy, Spain and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.